FILED
                            NOT FOR PUBLICATION                             MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KARLSSON GROUP INCORPORATED,                     No. 11-15509
a Nevada corporation and ANDERS
KARLSSON,                                        D.C. No. 2:07-cv-00457-PGR

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

LANGLEY FARM INVESTMENTS,
LLC, an Arizona Limited Liability
Company; et al.,

              Defendants - Appellees,

  and

ACRES4U LAND & DEVELOPMENT
LLC, an Arizona Limited Liability
Company; et al.,

              Defendants.



                   Appeal from the United States District Court
                            for the District of Arizona
                Paul G. Rosenblatt, Senior District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted May 16, 2012 **
                              San Francisco, California

Before: REINHARDT, CLIFTON, and N.R. SMITH, Circuit Judges.

      Karlsson Group Incorporated (“Karlsson”) appeals the district court’s

judgment in favor of Langley Farm Investments, LLC (“Langley”), Albert Van

Wanger, and others in Karlsson’s diversity action. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      1. Under Arizona law, the use of a lis pendens cannot provide the basis for

an abuse of process claim. Gray v. Kohlhase, 502 P.2d 169, 172-73 (Ariz. Ct.

App. 1972). Therefore, the district court properly dismissed Karlsson’s abuse of

process claim as a matter of law, because this claim was based on Langley’s use of

a lis pendens. Karlsson waived its arguments justifying this claim under a theory

of duress or extortion. Even if not waived, Karlsson alleges no threats that would

justify an argument for duress.

      2. As an essential element of an intentional interference claim, Karlsson

must prove that Langley acted “improperly” by filing suit to enforce the

ACRES4U contract in Arizona’s Apache County Superior Court. See Dube v.

Likins, 167 P.3d 93, 100 (Ariz. Ct. App. 2007). However, Arizona law also


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
outlines that the “acted improperly” element cannot be met if Langley brought the

law suit in good faith. See Snow v. W. Sav. & Loan Ass’n, 730 P.2d 204, 211-13

(Ariz. 1986).

      In the underlying state court litigation, the Apache County Superior Court

determined that Langley’s Apache County Lawsuit was brought in good faith and

was not frivolous or brought to harass others. Thus, Karlsson is collaterally

estopped from religitating this good faith issue here, because 1) the same issue was

“actually litigated in the previous proceeding,” 2) “there [was] a full and fair

opportunity to litigate the issue,” 3) resolution of the good faith issue was

“essential to the decision,” 4) “there is a valid and final decision on the merits,”

and 5) “there is a common identity of the parties,” given that Karlsson controlled

the underlying litigation. State ex rel. Winkleman v. Ariz. Navigable Stream

Adjudication Comm’n, 229 P.3d 242, 256 (Ariz. Ct. App. 2010). Therefore, the

district court correctly determined that Karlsson’s intentional interference claims

must fail as a matter of law.

      AFFIRMED.




                                            3